UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): May 12, 2011 CACHE, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 0 -10345 (Commission File Number) 59 -1588181 (IRS Employer Identification Number) 1440 Broadway, New York, New York 10018 (Address of principal executive offices) Registrant's telephone number, including area code: (212) 575-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 12, 2011, Cache, Inc. (the "Company") issued a press release (the "Press Release") announcing its results for the thirteen-week period ended April 2, 2011.The Press Release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01EXHIBITS (d) Exhibits The following exhibit is furnished herewith: Press release regarding results for the thirteen-week period ended April 2, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CACHE, INC. Dated: May 12, 2011 By: /s/Margaret Feeney Margaret Feeney Executive Vice President and Chief Financial Officer
